DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-11 and 20-21 are rejected under 35 U.S.C. 103 as unpatentable over Amemiya et al. (US 2009/0277805) in view of Greenawalt et al. (“Voltammetric Mechanism of Multiion Detection Thin Ionophore-Based Polymeric Membrane”, Non-Patent Literature Documents Cite No. 2 in IDS 3/7/2019)
Regarding claims 1, 3-5, 7 and 9-11, Amemiya et al. discloses a sensor (see title, fig. 2, [0030]) comprising a solid contact ion-selective electrode (e.g. working electrode 5 in fig. 2, or figs. 4A-4B) for sensing cations (see [0070-0071]) such as potassium (K+), sodium (Na+), calcium (Ca2+), magnesium (Mg2+, see [0073]), comprising:
an electron-conducting substrate (see solid electrode 20, figs. 4A-B, also see figs. 1A-B, abstract, [0048] and [0070]);
a polymeric sensing membrane (see thin-ion-selective polymer membrane 10, figs. 4A-B) comprising PVC (or polyvinyl chloride, see [0048] and [0070], claims 10-11) or polyurethane, methacrylate or silicon rubber films (see [0013] and claim 10); and
a hydrophobic solid contact comprising a conductive polymer film layer (see conductive polymer 30 in figs. 4A-B, [0048] and [0070]) disposed between said 
wherein said polymer film layer comprises PEDOT in combination (or doped) with a counter ion such as tetrakis(pentafluorophenyl) borate (see [0070]).
Amemiya et al. does not explicitly disclose the PEDOT to be PEDOT-C12, PEDOT-C10, PEDOT-C8, or PEDOT-C14 with a water contact angle between approximately 134o to 152o.
Greenawalt et al. discloses an electrode for detecting cation (see abstract) comprising a polymer film layer between an electron conducting substrate (e.g. a bare gold disk) and a polymeric membrane (e.g. PVC) to be PEDOT-C10 (see Electrode Modification in Experimental Section).
It would have been obvious to one skilled in the art at the time the invention was made to have used PEDOT-C10 taught by Greenwalt et al. for the polymer film layer (30) of PEDOT of Amemiya et al., because Amemiya et al. explicitly suggests using PEDOT would provide stable and reducible its oxidized form to conduct cations (see [0070]), and Greenwalt et al. teaches PEDOT-C10 would be an efficient ion-to-electron transducer for aqueous cations (see 1st paragraph of Results and Discussion). Such modification would involve nothing more than use of known material PEDOT-C10 for PEDOT for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
PEDOT-C10 is decyl- substituted PEDOT, which has water contact angles between 134-152o (see lines 8-9 of page 6 of Applicant’s specification).
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The electrode of the sensor of modified Amemiya et al. is fully capable of being operated potentiometrically because Amemiya et al. explicitly discloses potentiometric, voltammetric and amperometric are all analytical applications of using the electrode ([0009]) and the electrode (5) is fully capable of  being operated potentiometrically ([0065]).

Regarding claims 20-21, modified Amemiya et al. discloses all the structural limitations of the claimed electrode and sensor as in claims 1 and 7 above, wherein Amemiya et al. teaches cations and anions are detected (see figs. 1A-B, [0048]). Recitations of the electrode to be pH sensitive and configured to eliminate CO2 interference (in pH sensing response) in claim 20, the Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The electrode and sensor of modified Amemiya et al. are fully capable of being used in pH sensing and eliminating CO2 interference in the pH sensing response, because Amemiya et al. teaches cations and anions are detected by the electrode and the sensor, and detecting cation such as H+ or anion such as OH- will result in pH sensing thereby eliminating CO2 interference in such pH sensing response.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Amemiya et al. (US 2009/0277805) as applied to claims 1 and 7 above, in view of Vlasov et al. (US Patent 5,344,547).
Regarding claims 6 and 12, modified Amemiya et al. discloses a solid contact ion-selective electrode and a sensor as in claims 1 and 7 above, wherein the electrode is modified with conductive layer of PEDOT (or PEDOT-modified Au electrode ([0035]). 
Modified Amemiya et al. does not disclose including a liquid junction free reference membrane layered over the hydrophobic conductive polymer film layer.

It would have been obvious to one skilled in the art at the time the invention was made to modify the ion selective electrode of modified Amemiya et al. by incorporating an intermediate/middle layer (or membrane) taught by Vlasov et al. layered over the hydrophobic polymer film layer of PEDOT, or the PEDOT modified Au electrode (20-30), and between the PEDOT modified Au electrode (20-30) and the polymeric sensing membrane (10) of Amemiya et al., because Vlasov et al. teaches such intermediate/middle layer (or membrane) would improve the ion selective electrode by providing the electrode having an extremely  high level of stability of potential across the surface of membrane and which exhibits excellent precision and reliability of measurement during long term operation (see col. 3 lines 7-33). The intermediate/middle layer (or membrane) of modified Amemiya et al. corresponds to instant liquid junction free (e.g. not in junction with liquid) reference membrane.
Claims 13, 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. (US 2009/0277805) Greenawalt et al. (“Voltammetric Mechanism of Multiion Detection Thin Ionophore-Based Polymeric Membrane”, Non-Patent Literature Documents Cite No. 2 in IDS 3/7/2019), and further in view of Han et al. (US 2013/0030510) or Heule et al. (US 2008/0149501)
+), sodium (Na+), calcium (Ca2+), magnesium (Mg2+, see [0073]), comprising:
an electron-conducting substrate (see solid electrode 20, figs. 4A-B, also see figs. 1A-B, abstract, [0048] and [0070]);
a polymeric sensing membrane (see thin-ion-selective polymer membrane 10, figs. 4A-B) comprising PVC (or polyvinyl chloride, see [0048] and [0070], claims 10-11) or polyurethane, methacrylate or silicon rubber films (see [0013] and claim 10); and
a hydrophobic solid contact comprising a conductive polymer film layer (see conductive polymer 30 in figs. 4A-B, [0048] and [0070]) disposed between said electron-conducting substrate (20) and said polymeric sensing membrane (10, see figs. 4A-B, also figs. 1A-B);
wherein the polymer film layer comprises PEDOT in combination (or doped) with a counter ion such as tetrakis(pentafluorophenyl) borate (see [0070]).
Amemiya et al. does not explicitly disclose the PEDOT to be PEDOT-C12, PEDOT-C10, PEDOT-C8, or PEDOT-C14 with a water contact angle between approximately 134o to 152o.
Greenawalt et al. discloses an electrode for detecting cation (see abstract) comprising a polymer film layer between an electron conducting substrate (e.g. a bare gold disk) and a polymeric membrane (e.g. PVC) to be PEDOT-C10 (see Electrode Modification in Experimental Section).
st paragraph of Results and Discussion). Such modification would involve nothing more than use of known material PEDOT-C10 for PEDOT for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
PEDOT-C10 is decyl- substituted PEDOT, which has water contact angles between 134-152o (see lines 8-9 of page 6 of Applicant’s specification).
Amemiya et al. does not teach using a plurality of solid contact ion-selective electrodes.
Han et al. teaches using a plurality of ion-selective electrodes (see title, figs. 1A-1B, [0009]) to actively control the local ion concentration along a nerve fiber in a neural prosthetic device ([0007] and [0025]).
Heule et al. also discloses a sensor or a sensor array having a plurality of ion-selective electrodes (see figs. 2-6) for different ions in an analysis solution ([0019]) or for increasing the accuracy and reliability of the measurement and permits improved quality assurance ([0025])
It would have been obvious to one skilled in the art at the time of the invention was made to have used a plurality of ion-selective electrodes of modified Amemiya et al. above as taught by Han et al. or Huele et al., because Han et al. teaches using a plurality of ion-selective .  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Amemiya et al. discloses the sensor with the electrodes is used to measure an electrical signal from the analyte (see figs. 1-10 of Amemiya et al.) and potentiometric, voltammetric and amperometric are all analytical applications [0009], or intended uses  of the sensor and the ion selective electrode. Amemiya et al. also teaches the electrode is capable being operated under voltammetrically and potentiometrically (see [0065]). Modified Amemiya et al. disclosed all the structural limitations as described above. Recitation regarding how to operate the sensor comprising the ion-selective electrode such as “at least one of said plurality of solid contact ion-selective electrodes operates potentiometrically” is directed toward intended use of the sensor comprising the electrode. Said recitation does not differentiate electrode nor the sensor claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The electrode of the sensor of modified Amemiya et al. is fully capable of being operated 

Regarding claim 22, modified discloses all the structural limitations of the claimed sensor platform as in claim 13 above, wherein Amemiya et al. teaches cations and anions are detected (see figs. 1A-B, [0048]). The recitation of at least one electrode to be pH sensitive and configured to eliminate CO2 interference (in pH sensing response) is directed toward the intended use of the electrode. Said recitations do not differentiate the electrode and sensor claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  One skilled in the art would find it obvious to use at least one electrode of the sensor platform to be pH sensitive and configured to eliminate CO2 interference in the pH sensing response, because Amemiya et al. explicitly teaches detecting cations and anions, and detecting cation such as H+ or anion such as OH- will result in pH sensing thereby eliminating CO2 interference in such pH sensing response.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Amemiya et al. (US 2009/0277805) as applied to claim 13 above, and further in view of Vlasov et al. (US Patent 5,344,547).

Modified Amemiya et al. does not disclose including a liquid junction free reference membrane layered over the hydrophobic conductive polymer film layer.
Vlasov et al. teaches including an intermediate or middle membrane (or layer 38, fig. 2) between the electrode (48, fig. 2) and the sensing membrane (34, fig. 2) and having gradient concentration of electrolyte to improve the ion selective electrode by providing the electrode having an extremely high level of stability of potential across the surface of membrane and which exhibits excellent precision and reliability of measurement during long term operation (see col. 3 lines 7-33). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the ion selective electrode of modified Amemiya et al. by incorporating an intermediate/middle layer (or membrane) taught by Vlasov et al. layered over the hydrophobic polymer film layer of PEDOT, or the PEDOT modified Au electrode (20-30), and between the PEDOT modified Au electrode (20-30) and the polymeric sensing membrane (10) of Amemiya et al., because Vlasov et al. teaches such intermediate/middle layer (or membrane) would improve the ion selective electrode by providing the electrode having an extremely  high level of stability of potential across the surface of membrane and which exhibits excellent precision and reliability of measurement during long term operation (see col. 3 lines 7-33). The intermediate/middle layer (or membrane) of modified Amemiya et al. corresponds to instant liquid junction free (e.g. not in junction with liquid) reference membrane.
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Applicant argues Amemiya operates the solid contact ion-selective electrode voltammetrically and it would not be obvious to one skilled in the art to operate the solid contact ion-selective electrode potentiometrically, e.g. using the solid contact ion-selective electrode in potentiometical analysis application. Applicant’s argument is not persuasive for the following reasons:
First of all, the recitation of how to operate the solid ion-selective electrode potentiometrically, or using the electrode in potentiometrical analysis application, is directed to an intended use of the electrode. Such recitation does not differentiate electrode, the sensor nor the sensor array claims from prior art.  See MPEP § 2114 and 2115.
Secondly, Amemiya explicitly discloses operating the electrode potentiometrically is an intended use as Amemiya teaches potentiometric, voltammetric and amperometric are methods of detecting analytes, analytical applications ([0009]), or intended uses of the sensor and the electrodes. 
Thirdly, Amemiya explicitly discloses the electrode is fully capable of being used potentiometrically ([0065]) as Amemiya teaches the electrode (5) operating voltammetrically obtain lower LOD than operating potentiometrically. 
Fourthly, Applicant has not provided any subjective evidence the electrode and sensor having all the claimed limitations as the claimed electrode and sensor cannot be operated under potentiometric, when Amemiya explicitly discloses an ion selective electrode is capable of being operated under potentiometric and voltammetric analytical applications ([0005], [0009] and [0065]).

Applicant argues that using the electrode in different analytical methods, under voltammetric or under potentiometric, would change the principle of operating of the electrode. The examiner replies that subjecting the electrode to different analytical methods do not change the principle of operating of the electrode, because the principle of operation of the electrode of a sensor is to sense the analyte. Subjecting the electrode of the sensor to different analytical methods does not change the principle of operation of the electrode of the sensor, e.g. or sensing analytes (see [0065]).  
Applicant argues that Vlasov discloses a polycrystalline solid state membrane with no ion or water transport across the membrane. Applicant then concludes that the middle layer of Vlasov is irrelevant and the middle layer of Vlasov would not function as the middle layer of the present invention and the modifying Amemiya according to Vlasov would change the principle of Amemiya. The examiner replies that there is no ion nor water transport required and disclosed in Applicant’s claimed electrode and sensor, a middle layer will function as a middle layer, and Vlasov also discloses a solid contact (polycrystalline) ion selective electrode for a sensor therefore modifying Amemiya according to Vlasov will not change the principle of operation of Amemiya, e.g. sensing analytes or ions. Applicant has not provided any subjective evidence that modifying Amemiya by inserting a middle layer taught by Vlasov would change the principle of operation when both references and Applicant are in the field of ion-selective electrode, or direct to the same principle of operation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726